EXHIBIT 10 BY U.S. MAIL AND ELECTRONIC MAIL July 7, 2010 Owens Mortgage Investment Fund 2221 Olympic Boulevard Walnut Creek, CA 94595 RE:Credit Agreement between Owens Mortgage Investment Fund, as Borrower, and California Bank & Trust, First Bank and City National Bank, as Lenders, dated August 31, 2001, as amended Gentlemen: We are writing on behalf of California Bank & Trust in its role as Agent under the above-mentioned Credit Agreement for itself, First Bank and City National Bank (Lenders”).By this letter, we wish to again remind you that the obligations of the Borrower under this Credit Agreement, as amended, matured on March 31, 2010 and all principal and accrued interest on the Loans made under the Credit Agreement are now due and owing. On June 15, 2010, we wrote to inform you of the Agent’s forbearance through June 30, 2010 in exercising remedies under the Credit Agreement.Notwithstanding the maturity of the obligations and the elapse of the forbearance period, we are hereby notifying you that the Agent intends to further forbear through September 30, 2010 in taking any legal action on account of the Borrower’s failure to pay all principal and interest at maturity.This new forbearance is conditional of the absence of any further default under the Credit Agreement, as amended, and subject to the Borrower’s compliance with the following conditions to the satisfaction of the Agent: (1)Borrower will provide a forecast to Agent of expected repayment amounts and timing from the refinance or sale of assets that will be sufficient to repay in full principal and interest owing on the Loans on or before September 30, 2010, and (2)Borrower to provide regular updates on the status of the refinancing/sales efforts. Any forbearance or restraint by the Agent or Lenders in taking any action to which they are entitled under the Credit Agreement by virtue of the maturity of the obligations without full payment of the Loans should not be construed as a waiver of any rights afforded to the Agent or Lenders under the Credit Agreement or by law.The Agent and Lenders reserve such rights.Any waiver thereof shall require the signed, written consent of the Lenders.Likewise, any modification of the Credit Agreement shall require the signed, written agreement of the Lenders. Sincerely, /s/ Stephen C. Bellicini Stephen C. Bellicini Executive Vice President cc.George P. McCullagh Senior Vice President Regional Manager 550 Montgomery Street San Francisco, CA 94111 cc.Kevin McKenna Vice President City National Bank 555 South Flower St.16th Floor Los Angeles, CA 90071
